Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-60310-CR-BLOOM/VALLE
UNITED STATES OF AMERICA
vs.
ANTHONY SPENCER

Defendants.
/

 

COURT’S INSTRUCTIONS TO THE JURY
Members of the Jury:
It’s my duty to instruct you on the rules of law that you must use in deciding this case.
After I’ve completed these instructions, you will go to the jury room and begin your discussions —
what we call your deliberations.
You must decide whether the Government has proved the specific facts necessary to find
the Defendant guilty beyond a reasonable doubt.

The Duty to Follow Instructions and the Presumption of Innocence When a
Defendant Does Not Testify

Your decision must be based only on the evidence presented during the trial. You must not
be influenced in any way by either sympathy for or prejudice against the Defendant or the
Government.

~ You must follow the law as I explain it — even if you do not agree with the law — and you
must follow all of my instructions as a whole. You must not single out or disregard any of the

Court's instructions on the law.
The indictment or formal charge against a Defendant isn’t evidence of guilt. The law

presumes every Defendant is innocent. The Defendant does not have to prove his innocence or
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 2 of 8

produce any evidence at all. A Defendant does not have to testify, and if the Defendant chose not

to testify, you cannot consider that in any way while making your decision. The Government must

prove guilt beyond a reasonable doubt. If it fails to do so, you must find the Defendant not guilty.
Definition of “Reasonable Doubt”

The Government's burden of proof is heavy, but it doesn’t have to prove a Defendant's guilt
beyond all possible doubt. The Government's proof only has to exclude any “reasonable doubt”
concerning the Defendant's guilt.

A “reasonable doubt” is a real doubt, based on your reason and common sense after you’ve
‘carefully and impartially considered all the evidence in the case. ©

“Proof beyond a reasonable doubt” is proof so convincing that you would be willing to rely
and act on it without hesitation in the most important of your own affairs. If you are convinced
that the Defendant has been proved guilty beyond a reasonable doubt, say so. If you are not
convinced, say so.

Consideration of Direct and Circumstantial Evidence;
Argument of Counsel; Comments by the Court

As I said before, you must consider only the evidence that I have admitted in the case.
Evidence includes the testimony of witnesses and the exhibits admitted. But, anything the lawyers
say is not evidence and isn’t binding on you.

You shouldn’t assume from anything I’ve said that I have any opinion about any factual
issue in this case. Except for my instructions to you on the law, you should disregard anything I
may have said during the trial in arriving at your own decision about the facts.

Your own recollection and interpretation of the evidence is what matters.
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 3 of 8

In considering the evidence you may use reasoning and common sense to make deductions
and reach conclusions. You shouldn’t be concerned about whether the evidence is direct or
circumstantial.

“Direct evidence” is the testimony of a person who asserts that he or she has actual
knowledge of a fact, such as an eyewitness.

“Circumstantial evidence” is proof of a chain of facts and circumstances that tend to prove
or disprove a fact. There’s no legal difference in the weight you may give to either direct or
circumstantial evidence.

Credibility of Witnesses

When I say you must consider all the evidence, I don’t mean that you must accept all the
evidence as true or accurate. You should decide whether you believe what each witness had to say,
and how important that testimony was. In making that decision you may believe or disbelieve any
witness, in whole or in part. The number of witnesses testifying concerning a particular point
doesn’t necessarily matter.

To decide whether you believe any witness I suggest that you ask yourself a few questions:

* Did the witness impress you as one who was telling the truth?

* Did the witness have any particular reason not to tell the truth?

* Did the witness have a personal interest in the outcome of the case?

* Did the witness seem to have a good memory?

* Did the witness have the opportunity and ability to accurately observe the
things he or she testified about?

¢ Did the witness appear to understand the questions clearly and answer them
directly?

* Did the witness’s testimony differ from other testimony or other evidence?
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 4 of 8

Note-taking

You’ve been permitted to take notes during the trial. Most of you — perhaps all of you —
have taken advantage of that opportunity.

You must use your notes only as a memory aid during deliberations. You must not give
your notes priority over your independent recollection of the evidence. And you must not allow
yourself to be unduly influenced by the notes of other jurors.

I emphasize that notes are not entitled to any greater weight than your memories or
impressions about the testimony.

Introduction to Offense Instructions

The Indictment charges one crime, called a “count,” against the Defendant. Each count
has anumber. You’ll be given a copy of the Indictment to refer to during your deliberations.

Count 8 charges that the Defendant, having been previously convicted of a crime
punishable by imprisonment for a term exceeding one year, did knowingly possess a firearm and
ammunition in and affecting interstate and foreign commerce.

Possession of a Firearm by a Convicted Felon
18 U.S.C. § 922(g)(1)

It’s a Federal crime for anyone who has been convicted of a felony offense to possess a
firearm or ammunition in or affecting interstate or foreign commerce.

The Defendant can be found guilty of this crime only if all the following facts are proved
beyond a reasonable doubt:

(1) the Defendant knowingly possessed a firearm or ammunition in or affecting
interstate or foreign commerce; and

(2) before possessing the firearm or ammunition, the Defendant had been
convicted of a felony — a crime punishable by imprisonment for more than
one year.
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 5of 8

A “firearm” is any weapon designed to or readily convertible to expel a projectile by the
action of an explosive. The term includes the frame or receiver of any such weapon or any firearm
muffler or silencer.

The term “ammunition” means ammunition or cartridge cases, primers, bullets, or
propellant powder designed for use in any firearm.

The term “interstate or foreign commerce” includes the movement of a firearm or
ammunition from one state to another or between the United States and any foreign country. It’s
not necessary for the Government to prove that the Defendant knew the firearm or ammunition
had moved from one state to another, only that the firearm did, in fact, move from one state to
another.

On or About; Knowingly

You'll see that the indictment charges that a crime was committed “on or about” a certain
date. The Government doesn’t have to prove that the crime occurred on an exact date. The
Government only has to prove beyond a reasonable doubt that the crime was committed on a date
reasonably close to the date alleged.

The word “knowingly” means that an act was done voluntarily and intentionally and not
because of a mistake or by accident.

Possession
The law recognizes several kinds of possession. A person may have actual possession,
\
constructive possession, sole possession, or joint possession.

“Actual possession” of a thing occurs if a person knowingly has direct physical control of
it.

“Constructive possession” of a thing occurs if a person doesn’t have actual possession of

it,but has both the power and the intention to take control over it later.
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 6 of 8

“Sole possession” of a thing occurs if a person is the only one to possess it.
“Joint possession” of a thing occurs if two or more people share possession of it.
The term “possession” includes actual, constructive, sole, and joint possession.

3 > 2 J p

Caution: Punishment
(Single Defendant, Single Count)

I caution you that the Defendant is on trial only for the specific crime charged in the
indictment. You’re here to determine from the evidence in this case whether the Defendant is guilty
or not guilty of that specific crime.

You must never consider punishment in any way to decide whether the Defendant is guilty.
If you find the Defendant guilty, the punishment is for the Judge alone to decide later.

Duty to Deliberate

Your verdict, whether guilty or not guilty, must be unanimous — in other words, you must
all agree. Your deliberations are secret, and you’ll never have to explain your verdict to anyone.

Each of you must decide the case for yourself, but only after fully considering the evidence
with the other jurors. So you must discuss the case with one another and try to reach an agreement.
While you're discussing the case, don’t hesitate to reexamine your own opinion and change your
mind if you become convinced that you were wrong. But don’t give up your honest beliefs just
because others think differently or because you simply want to get the case over with.

Remember that, in a very real way, you’re judges — judges of the facts. Your only interest
is to seek the truth from the evidence in the case.

Verdict

When you get to the jury room, choose one of your members to act as foreperson. The

foreperson will direct your deliberations and will speak for you in court.

A verdict form has been prepared for your convenience.
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 7 of 8

[Explain verdict]

Take the verdict form with you to the jury room. When you’ve all agreed on the verdict,
your foreperson must fill in the form, sign it, date it, and carry it. Then you'll return it to the
courtroom.

If you wish to communicate with me at any time, please write down your message or
question and give it to the marshal. The marshal will bring it to me and J’1l respond as promptly
as possible — either in writing or by talking to you in the courtroom. But I caution you not to tell

me how many jurors have voted one way or the other at that time.
Case 0:18-cr-60310-BB Document 34 Entered on FLSD Docket 02/21/2019 Page 8 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-60310-CR-BLOOM/VALLE
UNITED STATES OF AMERICA
VS.
ANTHONY SPENCER

Defendants.

 

VERDICT FORM

As to Count 8 of the Indictment, we, the Jury, unanimously find, by proof beyond a
reasonable doubt, the Defendant, Anthony Spencer:

GUILTY NOT GUILTY

SO SAY WE ALL.

Signed and dated at the United States Courthouse,
Miami, Florida, this day of February, 2019.

 

 

Foreperson’s Signature Foreperson’s Printed Name
